Petition for rehearing denied September 11, 1945                        ON PETITION FOR REHEARING 161 P.2d 670
With full appreciation of the gravity of the issues involved, we have given careful consideration to the petition for rehearing which has been filed on behalf of the defendant by Attorneys Edwin D. Hicks and Thomas H. Tongue, III. That petition raises no issues which were not considered by the court upon the first hearing. We adhere to our original conclusion that no reversible error was committed at the trial. The petition is therefore denied.
The record will show that the attorneys who filed the petition and who have ably presented their case did not participate in the trial of the cause in the circuit court. *Page 136